DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 17, and 20 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US Patent Application Publication No. 2013/0344818, hereinafter “McGuire”) in view of Yip (US Patent Application Publication No. 2008/0248672).

As per claim 1, McGuire teaches a sealed enclosure power control system [fig.4, 0032: “…FIG. 4 is a schematic block diagram of one embodiment of field device 10 set up to run on internal power. …”], comprising: 
a sealed enclosure [housing internal (HI) (in particularly, the central housing), 0032 – 0033: “Housing interior HI is an interior space defined by central housing 18, electronics cover 20, and battery cover 22 (see FIG. 2).”; central housing, 0021: “… Wireless device 10 includes sensing and signal processing electronics located in central housing 18, which may for instance be a molded plastic resin enclosure. Central housing 18 protects internal electronics from hazardous environments. Central housing 18 may, in some embodiments, be a two-compartment enclosure with two separately sealed compartments: an electronics compartment containing processing and signal conditioning hardware and capped by electronics cover 20, and a power compartment containing a power source and capped by battery cover 22. Alternatively, central housing 18 may be single-compartment enclosure with a single internal space which houses both power sources and electronics. …”]; 
an electrical component within an interior space of the sealed enclosure [0032: “… electronics compartment EC…”]; 
a first connector on the sealed enclosure adapted to provide a sealed electrical interface to the electrical component [fig.4: port on device where the transducer connects to the analog signal conditioner] the first connector comprising at least one first connector conductor element [0034: Analog signal conditioner 210 is an analog signal conditioner, which may for instance perform band-pass filtering to isolate one or more regions of interest from signals received from transducer 16...”]; 
a battery within the interior space of the sealed enclosure, [internal power source 100, fig. 4, 0024: “… Terminal block 26 and internal power source 100 are situated inside the power compartment defined by central housing 18 and battery cover 22. Terminal block 26 is a feedthrough connector which routes power from internal power source 100 (or from other sources, as described below with respect to FIGS. 5-7) to electronics situated in the separate sealed electronics compartment noted above. Internal power source 100 is a battery, capacitor, or analogous power storage device. …”]; and 
a second connector, the second connector adapted to be removably connected to the first connector [0020: “… In alternative embodiments, transducer 16 and process connection 14 may be situated externally to field device 10,and connected to field device 10 by appropriate wiring or other connection…”].
However, McGuire does not teach “…the battery being electrically coupled to the at least one first connector conductor element; the second connector comprising at least one second connector conductor element corresponding to the at least one first connector conductor element; wherein when the first connector and the second connector are connected together, an electrical power from the battery is applied to the electrical component; and  wherein when the first connector and the second connector are not connected together, the electrical power is not applied to the electrical component…”.
Yip is cited to teach a dongle for coupling a data storage cartridge with a host computing device. In particularly, Yip teaches disconnecting the battery from a component if the system is not in operation.
As per claim 1, Yip further teaches the battery being electrically coupled to the at least one first connector conductor element [0029, 0021: “For example, cartridge interface plug 60 includes an electrical connector 62 extending from a general housing or body 64. The electrical connector 62 is configured to electrically interface with the data connector 24 of the data storage cartridge 12. …”]; 
the second connector comprising at least one second connector conductor element corresponding to the at least one first connector conductor element [0016: “…FIG. 2 illustrates a connection end 30 of one embodiment of the data storage cartridge 12including the electrical data connector 24. In one embodiment, the housing 20 includes an opening 32,which provides access to the electrical data connector 24 otherwise enclosed within the housing 20. …”; 0021: “…The electrical connector 62 is configured to electrically interface with the data connector 24 of the data storage cartridge 12. For instance, where the electrical connector 24 of the data storage cartridge includes a male or female SATA connector, the cartridge interface plug 60 includes the corresponding other of the male or female SATA connector….” ]; wherein when the first connector and the second connector are connected together, an electrical power from the battery is applied to the electrical component [0029, data storage medium, fig. 1 ]; and  
wherein when the first connector and the second connector are not connected together, the electrical power is not applied to the electrical component [when disconnected, the data storage medium does not receive power].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the battery to the first connector in the system of McGuire and power the electronic component of the system by using the battery of the system when the first and second connectors are connected as per Yip since it allows the battery to disconnect when the system is not in operation.

As per claim 3, Yip further teaches the sealed enclosure power control system of claim 1, wherein the first connector comprises a plurality of conductor elements [connection pin 70, 0024], and wherein the second connector comprises a plurality of conductor elements [electrical targets, 0024].

As per claim 4, Yip further teaches the sealed enclosure power control system of claim 1, wherein the first connector comprises a means for applying the electrical power from the battery to the electrical component when the first connector and the second connector are connected together [0029].

As per claim 6, McGuire, in view of Yip, teaches the sealed enclosure power control system of claim 1, wherein the first connector comprises a plurality of conductor elements [Yip: connection pin 70, 0024], and wherein the second connector comprises a plurality of conductor elements [Yip: electrical targets 34, 0024] and wherein at least one of the plurality of conductor elements of the first connector receives a signal from a sensor that is connected to the second connector [McGuire: transducer 16, 0020].

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US Patent Application Publication No. 2013/0344818, hereinafter “McGuire”) in view of Yip (US Patent Application Publication No. 2008/0248672), in even further view of Chung (US Patent Application Publication No. 2017/0358895).

As per claim 2, Yip further teaches the sealed enclosure power control system of claim 1, wherein the electrical power is applied from the battery to a first conductor element of the first connector [connection in 70, 0024]. 
However, McGuire, in view of Yip, does not teach “…and is further routed through a first conductor element of the second connector to a second conductor element of the second connector such that the electrical power is applied to a corresponding second conductor element of the first connector...”.
Chung is cited to explicitly teach a conductive element of a connector. 
Chung teaches routed through a first conductor element of the second connector to a second conductor element of the second connector such that the electrical power is applied to a corresponding second conductor element of the first connector [fig. 17 – 20, 0147 - 0150].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to route power through conductors of the first and second connector taught by Chung to the system of McGuire and Yip, allowing a method of power transfer from one connector to another using conductors in one connector.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US Patent Application Publication No. 2013/0344818, hereinafter “McGuire”) in view of Yip (US Patent Application Publication No. 2008/0248672), in even further view of Hoffman et al. (US Patent Application Publication No. 20200323518, hereinafter “Hoffman”).

As per claim 5, Yip further teaches the sealed enclosure power control system of claim 1, wherein the first connector comprises a plurality of conductor elements, and wherein the second connector comprises a plurality of conductor elements [connection pin 70, 0024]. 
However, McGuire, in view of Yip, does not teach “…and wherein at least one of the plurality of conductor elements of the first connector is used to identify a type of sensor that provides a signal to the electrical component via the second connector and the first connector…”.
Hoffman is cited to teach identifying sensor types connected to an electronic device.
Hoffman teaches wherein at least one of the plurality of conductor elements of the first connector is used to identify a type of sensor that provides a signal to the electrical component via the second connector and the first connector [0030: “…The connector 206-2, being connected to the second intraluminal device 203-2 with a second sensor type, draws currently from pin 03, but not from pin 02, and exhibits impedance at pin 05, but not at pin 04. As result, the PIM 202 can identify the sensor types of the intraluminal device currently connected to itself based on pin-specific currently output, pin-specific impedance, and a combination of the two. In this example, just by presence of current draw and impedance, the exemplary five pin arrangement can allow the PIM 202 to identify, e.g., 9 types of sensors (when a connector can only be open in one of the power pins and one of the signal pins, but not both). If the current draw and impedance can be detectably different among different sensor types, the PIM 202 can identify a lot more types of sensors. Due to the pin configuration illustrated in FIG. 4, the first intraluminal device 203-1, by its connection to the device connector 206-1, makes use of a subset (pins 01, 02 and 04) of the available pins while leaving pins 03 and 05 open. …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an identification of a type of sensor that is coupled to the second connector via the first connector in the system of McGuire as modified by Yip in view of Hoffman since it allows coupling multiple types of sensors to the system.
	As per claim 7, McGuire, in view of Yip, teaches the sealed enclosure power control system of claim 6. However, McGuire, in view of Yip, does not teach “… at least one of the plurality of conductor elements of the second connector is used to provide to the electrical component via the first connector, an identification of a type of sensor that is coupled to the second connector…”.
Hoffman is cited to teach identifying sensor types connected to an electronic device.
As per claim 7, Hoffman teaches … at least one of the plurality of conductor elements of the second connector is used to provide to the electrical component via the first connector, an identification of a type of sensor that is coupled to the second connector [0030].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an identification of a type of sensor that is coupled to the second connector via the first connector in the system of McGuire as modified by Yip in view of Hoffman since it allows coupling multiple types of sensors to the system.

7.	Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US Patent Application Publication No. 2013/0344818, hereinafter “McGuire”) in view of Yip (US Patent Application Publication No. 2008/0248672), in even further view of Wedig et al. (US Patent Application Publication No. 20180293864, hereinafter “Wedig”).
As per claim 11, McGuire, in view of Yip, teaches a method of using the sealed enclosure power control system of claim 1, comprising the steps of: 
providing the electrical power to the electrical component by connecting the first connector to the second connector [Yip: 0029]; 
providing a signal from a sensor … to the first connector via the second connector [McGuire: transducer 16, 0020]; …
and transmitting the data value to an external receiver [McGuire: 0019].
However, McGuire nor Yip teaches “...the signal having a sensor type; generating, in the electrical component, the data value corresponding to the signal…”.
	Wedig is cited to teach identifying sensors connected to a device.
As per claim 11, Wedig teaches ...the signal having a sensor type [0053]; generating, in the electrical component, the data value corresponding to the signal [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the sensor type and the data value from the signal in the method of McGuire, in view of Yip with Wedig since it allows a method to connect multiple types of sensors to the same interface and extract data from them based on their type and identification.

As per claim 14, McGuire, in view of Yip, further teach the method of claim 11, wherein a sensor is coupled to the second connector [McGuire: 0020] such that the signal from the sensor is provided to the first connector from the second connector when the first connector and the second connector are connected together [Yip: 0029].

As per claim 16, Yip teaches the method of claim 11, wherein the first connector comprises a means for applying the electrical power from the battery to the electrical component when the first connector and the second connector are connected together [0029].

Allowable Subject Matter
Claims 17 – 20 are allowed.
Claims 8 – 10, 12, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187